Citation Nr: 1010693	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-02 478	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder or other acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and N. M.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from June 1968 
to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Petersburg, 
Florida, that determined that no new and material evidence 
had been submitted to reopen a claim for service connection 
for post-traumatic stress disorder (PTSD). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Thus, the PTSD claim has been recharacterized on page 1 and 
hereinafter as a claim for service connection for PTSD or 
other acquired psychiatric disorder. 

Service connection for PTSD or other psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of February 1996, the RO denied 
service connection for PTSD and properly notified the Veteran 
of that decision.  

2.  The Veteran did not appeal the February 1996 decision and 
it became final.

3.  New and material evidence received at the RO since the 
February 1996 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  



CONCLUSIONS OF LAW

1.  A February 1996 RO rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.1103 
(2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for PTSD or other 
psychiatric disorder and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting the application to reopen 
a service connection claim.  Because the decision below is 
favorable, any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the claimant and need not be discussed.  

Reopening the Service Connection Claim

In a decision issued in February 1996, the RO denied service 
connection for PTSD on a not-well-grounded basis.  The 
Veteran (then unrepresented) was notified of that decision in 
a letter from the RO, but did not appeal.  Thus, the rating 
decision became final.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 U.S.C. §§ 5108 and 
7105(c); 38 C.F.R. §§ 3.156(a) (2009).

38 C.F.R. § 3.156(a) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the February 
1996 RO rating decision consists of service treatment records 
(STRs), a DD (Defense Department) Form 214, VA treatment 
reports, private medical reports, and the Veteran's claims 
and statements.  

A DD-214 reflects that the Veteran received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and two overseas 
bars; however, no actual combat decoration is reflected.  The 
Form reflects that he served "overseas" for one year and 11 
days, and was attached to the US Army of the Pacific 
(USARPAC) during the entire time overseas.  He was an 
infantryman with a light-weapons Military Operational 
Specialty Code of 11B20.  The Form also reflects that while 
in Vietnam,, he was attached to Company "D", 84th EBC, APO 
SF 96316.  

The STRs document the Veteran's presence in Vietnam, at least 
from January 23, 1969, through July 1969, as he received 
dental or medical care in South Vietnam on those dates.  The 
STRs, like the DD-214, also reflect that while in Vietnam, 
the Veteran was attached to Company "D", 84th EBC, APO SF 
96316.  The STRs further reflect that while in South Vietnam, 
he was seen at the "Phu Thanh dental clinic" and at a 
facility named "17th Field Hospital."  

Information in the claims file reflects that the 84th "EBC" 
is the present nomenclature for the 84th Engineer Battalion 
(Construction).  The unit itself was deployed to South 
Vietnam in 1965 and departed in 1972.  During the Veteran's 
Vietnam tour, his unit was headquartered at Qui Nhon, South 
Vietnam.  

The Board located a unit history that mentions that the 
battalion saw "combat in Vietnam."  The battalion was 
involved in road construction, landmine clearing, and other 
tasks.  The Board's research further reflects that a medical 
facility named "17th Field Hospital" was located at An Khe 
during the Veteran's tour of duty.  The zip-code mentioned 
above, APO SF 96316, identifies Tuy Hoa Air Base, near An 
Khe.  Both of these locations, An Khe and Tuy Hoa Air Base, 
are in the "Central Highlands" of [then] the Republic of 
South Vietnam.  Qui Nhon is a coastal city near Tuy Hoa and 
An Khe.  

The private medical reports reflect that the Veteran sought 
treatment for depression in the 1990s.  In January 1990, a 
diagnosis of major depression was offered.  In May 1990, the 
same private psychiatrist offered an impression of 
"depressed due to family problems and being in pain."  The 
Veteran was treated during the 1990s for chronic abdominal 
pains and generalized arthritis due to "old injuries." 

In October 1995, the private psychiatrist offered an 
impression of PTSD.  The Veteran had reported dreams of 
Vietnam.  The Veteran had described the "Tet Offensive and 
other matters."

In February 1996, the RO denied service connection for PTSD 
on a not well grounded basis.  The basis for the decision is 
that the private medical report, "does not meet the criteria 
to support a finding of PTSD."  See February 1996 RO rating 
decision, page 1.  

The Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

In August 2005, the Veteran requested service connection for 
a psychological condition, among other claimed orthopedic and 
dental disorders.  In January 2006, the RO denied service 
connection for anxiety and depression.  

In March 2006, the Veteran responded with a request for 
service connection for PTSD.  He reported that he fought in 
the Tet offensive and was awarded the Combat Infantryman 
Badge (CIB).  Because the Veteran had mentioned the Tet 
offensive in 1995, this is not a new detail and is not new 
evidence.  It had been considered in the February 1996 rating 
decision.  However, he has not earlier alleged that he had 
earned the CIB.  Because a CIB is evidence of combat, and 
because evidence of combat significantly lightens a Veteran's 
burden of proof with respect to attaining service connection 
for PTSD, this is new and material evidence.  It does, in 
fact, raise a reasonable possibility of "substantiating" 
the claim.  Moreover, for the limited purpose of reopening a 
claim, all lay evidence is presumed credible.  Justus, supra.  

The additional detail supplied in March 2006 is new and 
material evidence to reopen the claim.  Thus, the application 
to reopen the claim must be granted.  For the limited purpose 
of reopening the claim, the appeal is granted. 

Reopening a service connection claim triggers VA's duty to 
notify and assist, as set forth at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009); and several 
Court cases.  Equally important, reopening a claim triggers 
additional due process concerns.  The next inquiry is whether 
the RO has given notice that new and material evidence has 
been submitted, and that the claim is reopened, and that the 
merits for and against service connection are now under 
consideration. 

The RO issued a statement of the case (SOC) in December 2007 
that does not discuss whether new and material evidence has 
been submitted or whether the RO considers the claim to be 
reopened.  The RO issued a supplemental statement of the case 
(SSOC) in April 2009, which, likewise, does not discuss 
whether the claim has been reopened.  For instance, the issue 
listed is simply service connection for PTSD; however, the 
new and material evidence definition and requirements are 
supplied.  

Thus, because it is unclear that the RO has reopened the 
claim, it must be remanded for merits adjudication prior to 
further Board review.  The issue will be addressed further in 
the REMAND below.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD or other acquired 
psychiatric disorder is reopened.  To this extent, the claim 
is granted.


REMAND

The claim of entitlement to service connection for PTSD or 
other psychiatric disorder must be considered on the merits.  
Included in this determination is whether the Veteran had 
PTSD at any time during the appeal period.  If he did have 
PTSD, then further consideration of whether the Veteran 
participated in combat, or, in the alternative, whether a 
claimed in-service stressor can be verified, is also 
required.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997).  In Cohen, the Court 
stressed that mortar fire or guard duty, or being fired upon 
might be construed as combat related.  In Pentecost v. 
Principi, 16 Vet. App. 124, 129 (2002), the Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as a Veteran's own personal involvement, 
is not necessary.  

PTSD is noted in various VA and private treatment reports 
dated between 1995 and 2007.  For instance, in October 2005, 
a VA psychiatrist (M.D.) with added credentials of J.D. 
(juris doctor), offered a diagnosis of "provisional PTSD, 
rule-out dementia, moderate."  In March 2006, that 
psychiatrist had changed the Axis I diagnosis to 
"dysthymia" although the psychiatrist also noted "several 
vague complaints that sound like PTSD."  By June 2006, the 
same psychiatrist had amended the diagnosis to 
"dysthymia/cyclothymia."  

In March 2009, a VA "family physician" examined the Veteran 
and concluded that the Veteran has major depressive disorder 
due to non-service etiology and that he does not have PTSD.  
Although the Board notes-well this negative medical evidence, 
it is clear that PTSD had been earlier found and it is clear 
that the psychiatric diagnosis has changed during the appeal 
period.  It is not clear why the diagnosis changed.

38 C.F.R. § 4.125(a) (2009) states that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.

In this case, it is not clear from available record whether 
the change in diagnosis represents progression from a 
service-related PTSD, correction of an erroneous diagnosis of 
PTSD, or new and separate conditions with PTSD symptoms 
possibly having been successfully medicated.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2009).  

2.  The AMC or RO should return the 
claims file to the March 2009 VA PTSD 
compensation examiner for clarification.  
The physician is asked to note that in 
October 2005, a VA psychiatrist offered a 
diagnosis of provisional PTSD, in March 
2006 that psychiatrist changed the 
diagnosis to "dysthymia," and by June 
2006, the psychiatrist had amended the 
diagnosis to "dysthymia/cyclothymia."  
The March 2009 examiner found major 
depressive disorder.  The March 2009 
examiner is asked to determine whether 
the several changes in diagnosis during 
the appeal period represent progression 
from PTSD, or correction of an erroneous 
diagnosis of PTSD, or new and separate 
conditions, or whether the changed 
diagnosis simply indicates that previous 
PTSD symptoms have been successfully 
reduced or eradicated through medication.  

If this examiner is not available, a 
qualified substitute may be used.  The 
Veteran may be re-examined if necessary.  

3.  Following the above development, if, 
and only if, there remains a reasonable 
likelihood that PTSD did exist at any 
time during the appeal period, the AMC or 
RO should request that the Veteran 
provide any additional information 
regarding his reported PTSD stressors or 
participation in combat, such as coming 
under fire from the enemy, or being at a 
location under attack, or performing 
guard duty.  To the extent possible, this 
information should include the 
approximate month and location of any 
claimed stressful event that occurred.  
Advise the Veteran that although it is 
stressful for him to recall such details, 
any additional information could help his 
appeal.  

Also of note is the Veteran's credible 
claim of fighting during the "Tet" 
offensive.  While he was not present in 
Vietnam during the infamous 1968 Tet 
offensive, he was there during the less-
known 1969 Tet offensive.  "Tet" is 
simply the Chinese New Year season, which 
occurs each year.  

4.  To the extent possible, the AMC or RO 
should thereafter accomplish any 
additional stressor development and/or 
development for reported combat-
participation deemed necessary through 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).   If the 
evidence reflects that it is at least as 
likely as not that the Veteran saw such 
combat, further effort to locate his 
claimed CIB is not necessary. 

5.  Following a response from JSRRC, the 
AMC or RO should re-adjudicate the claim 
for service connection for PTSD or other 
acquired psychiatric disorder.  In the 
event that any action taken remains 
adverse to the Veteran, he should be 
provided with an SSOC and an opportunity 
to respond.  Thereafter, the case should 
again be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to report for an 
examination (if an examination is deemed necessary) without 
good cause, may have adverse consequences on his claim.  
38 C.F.R. § 3.655 (2009). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


